Case 1:16-cr-00113-DDD-JPM Document 37 Filed 06/10/20 Page 1 of 1PagelID#: 165

U.S. Department of Justice

Federal Bureau of Prisons

 

Federal Correctional Complex

 

P, 0. Box 5060
Oakdale, LA 71463

May 15, 2020

Honorable Dee D. Drell
United States District Judge
515 Murray St.; Suite 233
Alexandria, LA 71301

RE: George Jeffus
Reg. No. 19615-035
Court Docket No. 1:16-CR-00113-1
Date of Birth: 8-29-1943

Dear Judge Drell:

This is to advise you of the death of George Jeffus, an inmate who was confined
at the Federal Correctional Complex in Oakdale, Louisiana. Inmate Jeffus was
sentenced in your court in the Western District of Louisiana on March 16, 2017,
to serve a 60-month sentence with a 5-year term of supervision for
Activities/Material Constituting/Containing Child Pornography and Possession of
Child Pornography with Forfeiture Allegations.

Inmate Jeffus expired on April 9, 2020, at 7:46 p.m., at St. Francis Cabrini
Hospital in Alexandria, Louisiana. He was 76 years old. The preliminary cause
of death was Acute Respiratory Distress Syndrome (ARDS). He was transported to
St. Francis Cabrini Hospital on April 3, 2020, and was treated in the Intensive
Care Unit (ICU) with ventilator support and extensive medical regimens. Inmate
Jeffus tested positive for the coronavirus on April 7, 2020. His health
initially improved but began to rapidly decline.

On April 10, 2020, telephone contact was made to his son, Christopher Jeffus.
All involved government agencies have been advised of inmate Jeffus’ death.

Sincerely,
BhOGE be
R. Myers

Complex Warden

cc: Kristin Vidrine McGehee, Senior USPO
David C. Joseph, Assistant United States Attorney
J. Baltazar, Regional Director, South Central Region

 
